DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
 Claims 1-17 & 19-22 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 1 – 
Closest prior art Alfani (WO 2020/244809) discloses an energy storage and delivery system [Electric energy to the electric distribution grid 19 is provided directly or in directly by an energy collector 20, which collects energy from a renewable energy resource. In the embodiment of Fig. 1, the renewable energy resource is solar radiation, which is converted into electricity by a photovoltaic field 21 comprised of a plurality of photovoltaic panels 23 electrically coupled to the electric distribution grid 19 via an inverter unit 25] (¶ [0033])comprising:
 one or more flywheel energy storage systems (FESS) [the energy storage system 29 can include battery energy storage devices, flow battery energy storage devices, flywheel energy storage devices], the one or more FESS [29] including or coupled to one or more generators [33] configured to generate and deliver electricity to users [through 19] (FIG. 1, ¶ [0050]); and 
a molten salt energy storage system (MSESS) [Heliostats 205 focus solar radiation on the receiver 203, where a heat transfer fluid flows, for example a molten salt] (FIG. 6, ¶ [0086]) comprising: 
a container holding salt therein [The receiver 203 forms part of a closed heat transfer circuit 20] (FIG. 6, ¶ [0086]); 
a heater in thermal contact with the salt such that the salt is heated in response to the heater receiving energy from an energy source [Heliostats 205 focus solar radiation on the receiver 203] (¶ [0086]); 
an electricity generator [233] mechanically coupled to the turbine [223], wherein electricity output by the electricity generator is delivered to the one or more FESS [23] to power flywheel rotations of the one or more FESS []through 19 (FIG. 1 & 6); &
a compressor [5] coupled to an input of the heat exchanger [11], wherein the compressor is powered by energy by the one or more FESS [If insufficient or no power is available from the energy collector 20, energy from the energy storage system 29 can be used to drive the refrigerant compressor 5] (FIG. 1, 6, ¶ [0043]).
	Moreover, Alfani also discloses:
a heat exchanger [11] (FIG. 6) &
a turbine [31.3], and heat exchanger [209] (FIG. 6).
However, Alfani is not explicit to disclose:
a heat exchanger in thermal contact with the salt; & 
a turbine fluidly coupled to an output of the heat exchanger.
	Moreover, Alfani does not provide any suggestion of re-arraignment of the heat exchanger [11] and the turbine [31.3]. Even if a person skilled in the art were to use the knowledge Alfani (refer to a-b) said person would not arrive at the claimed subject matter (refer to I-II) when considering all the recitations in Claim 1.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An energy storage and delivery system comprising: 
one or more flywheel energy storage systems (FESS), the one or more FESS including or coupled to one or more generators configured to generate and deliver electricity to users; and 
a molten salt energy storage system (MSESS) comprising: 
a container holding salt therein; 
a heater in thermal contact with the salt such that the salt is heated in response to the heater receiving energy from an energy source; and 
a heat exchanger in thermal contact with the salt; a turbine fluidly coupled to an output of the heat exchanger; 
an electricity generator mechanically coupled to the turbine, wherein electricity output by the electricity generator is delivered to the one or more FESS to power flywheel rotations of the one or more FESS; and 
a compressor or pump fluidly coupled to an input of the heat exchanger, wherein the compressor or pump is powered by energy output by the one or more FESS.
Regarding Claim 17 –
Closest prior art Alfani (WO 2020/244809) discloses a method of delivering electricity to users, the method comprising: 
delivering a first amount of energy generated by a renewable energy source [20] to the users as a first amount of electricity (FIG. 1); 
delivering a second amount  of the energy generated by  the renewable energy source [20] to one or more flywheel energy storage systems (FESS) [the energy storage system 29 can include battery energy storage devices, flow battery energy storage devices, flywheel energy storage devices] (FIG. 1, ¶ [0050]); 
storing, by the one or more FESS, the second amount of the energy as kinetic energy (FIG. 1, flywheel energy storage system “store kinetic energy”); 
storing, by the MSESS, the third amount of the energy as heat energy [Heliostats 205 focus solar radiation on the receiver 203, where a heat transfer fluid flows, for example a molten salt] (FIG. 6, ¶ [0086]); 
generating a second amount of electricity [by 233] using the heat energy stored by the MSESS [203] (FIG. 6); and 
delivering, to the users, the second amount of electricity that was generated using the heat energy stored by the MSESS [through 19] (FIG. 6).  
Alfani does not discloses:
delivering a third amount of the energy  generated by the renewable energy source to a molten salt energy storage system (MSESS).
Gazit (US 2017/0201113) discloses:
delivering energy generated by the renewable energy source to a molten salt energy storage system (MSESS) [Energy storage devices 21 may be a combined electro-thermal system which may use molten salt to store solar power and then dispatch that power as desired] (¶ [0096]).
Gazit vaguely discloses s “flywheel” as an energy source (see ¶ [0032]). Second, Gazit is not explicit to send power to the users, FESS & MSESS by the renewably energy source(s). For instance,  Gazit states dispatch power from stored solar power by an electro-thermal system as desired (see I above). Therefore, it appears not obvious for a person skilled in the art to modify Alfani and consider Gazit teachings (see I above) for such modification. Even if a person skilled in the art were to use the knowledge Gazit (refer to I above) said person would not arrive at the claimed subject matter when considering all the recitations in Claim 17.
Application No. : 17/530,219 Therefore, with respect to Claim 17 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of delivering electricity to users, the method comprising: 
delivering a first amount of energy generated by a renewable energy source to the users as a first amount of electricity;
delivering a second amount  of the energy generated by  the renewable energy source to one or more flywheel energy storage systems (FESS);
storing, by the one or more FESS, the second amount of the energy as kinetic energy; 
delivering a third amount of the energy generated by the renewable energy source to a molten salt energy storage system (MSESS). 
storing, by the MSESS, the third amount of the energy as heat energy; 
generating a second amount of electricity using the heat energy stored by the MSESS; and 
delivering, to the users, the second amount of electricity that was generated using the heat energy stored by the MSESS.  
Any comments considered necessary by applicant must be submitted no later than the payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832